Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 4, 9-14  and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy (US2019/0167139)  in view of Mashiach et al.(US2013/0085543, hereinafter “Mashiach”).

Regarding claims 1 and 9, Bardy discloses a system for cardiac monitoring with radio-wave-based recharging capabilities, comprising: an implantable cardiac monitor(12 in fig. 1), comprising: an implantable housing (15 in fig.1) implantable into a living body for at least a duration of a cardiac monitoring, at least a portion of the housing comprised of a
radio transparent material([0039]); at least one pair of ECG sensing electrodes(16,17,18,19) provided with the implantable housing(15) operatively placed to facilitate the monitoring of cardiac action potentials from the subcutaneous thoracic space that are generated during
atrial activation([0037]); electronic circuitry(80 in fig.8) configured to use electrical energy and
provided within the housing assembly comprising a low power microcontroller (81 in fig.8),
an ECG front end circuit interfaced to the microcontroller and configured to
capture the cardiac action potentials sensed by the pair of ECG sensing electrodes (16,17,18,19) which are output as ECG signals (83 in fig.8),  a memory (82 in fig.8) electrically interfaced with the microcontroller (81) and operable to store data from the ECG signals sensed with substantially every heartbeat,  and a wireless transceiver (85) interfaced to the
microcontroller (81)(fig.8)([0043-0049]); Bardy discloses substantially the invention as claimed but failed to disclose an energy harvesting module electrically interfaced to the electronic circuitry and configured to generate at least some of the electrical energy based on input from an environment outside of the implantable housing when the implantable housing is implanted into the living body, the energy harvesting module further comprising: 
an antenna within the implantable housing configured to
generate alternating current upon receiving radio waves from outside the housing
when the implantable housing is implanted within the living body; and a diode interfaced to the antenna and configured to convert the alternating current to direct current, wherein the direct current is provided to the electrical circuitry as the electrical energy; and
an external device, comprising: an energy transmission module configured to provide the radio waves to the antenna when the implantable cardiac monitor is implanted within the living body and the external device is outside the living body; and 
a data transfer module configured to receive the ECG signal data from the wireless transceiver at the same time as the energy transmission module provides at least a portion of the radio waves to the antenna, wherein a data transfer rate for the ECG signal data to the data transfer module is dependent on amount of the electrical energy used by the wireless transceiver. 
However, Mashiach discloses  an energy harvesting module(120/110) electrically interfaced to the electronic circuitry and configured to generate at least some of the electrical energy based on input from an environment outside of the implantable housing when the implantable housing is implanted into the living body, the energy harvesting module further comprising: an antenna (152) within the implantable housing configured to generate alternating current upon receiving radio waves from outside the housing when the implantable housing is implanted within the living body; and a diode(154) interfaced to the antenna and configured to convert the alternating current to direct current, wherein the direct current is provided to the electrical circuitry as the electrical energy; and an external device (170), comprising: an energy transmission module configured to provide the radio waves to the antenna when the implantable cardiac monitor is implanted within
the living body and the external device(170) is outside the living body; and a data transfer module configured to receive the ECG signal data from the wireless transceiver at the same time as the energy transmission module provides at least a portion of the radio waves to the antenna, wherein a data transfer rate for the ECG signal data to the data transfer module is dependent on amount of the electrical energy used by the wireless transceiver(see fig.3,6;[0065-0069]). 
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the system of Bardy with the teachings of Mashiach to yield the predictable results of providing a back-up power supply to the implantable device.
Regarding claim 2, 2the microcontroller (81 in fig.8) configured to compare the data transfer rate to a 3threshold and to increase the amount of the electrical energy used by the wireless 4transceiver, wherein the increase in the electrical energy for the duration of the 5cardiac monitoring is possible due to the electrical energy provided by the energy 6harvesting module([0035,0045-0046]).  
Regarding claim 13, Bardy discloses 2an external programmer(100 in fig.9) configured to increase the amount of the electrical 3energy used by the wireless transceiver upon the data transfer rate falling below a 4threshold, wherein the increase in the electrical energy for the duration of the 5cardiac monitoring is possible due to the electrical energy provided by the energy 6harvesting module([0071]; claim 7).  
Regarding claim 14, Bardy discloses wherein the data transfer rate is set 2to be possible for the duration of the cardiac monitoring only when the electrical 3energy provided by the energy harvesting module is used by the wireless 4transceiver ([0046,0053-0054,0055,0060]).
Regarding claim 11, Bardy disclose wherein the external device is 2shaped as a puck that can be pressed against a parasternal region (11) of the living 3body's chest and wherein the radio waves are provided to the antenna and the 4ECG signal data are received by the external device when the external device is 5pressed against the parasternal region(fig.1,9;[0027,0032,0035]). 
Regarding claim 10, Bardy discloses  processing  the ECG signal data and forwarding the processed ECG signal data to a remote server (see [0060]).
 Regarding claim 12,1 Bardy failed to disclose 2a rechargeable power cell interfaced to the electronic circuitry and 3configured to power the electronic circuitry, wherein the energy harvesting 4module supplies the generated electrical energy to the power cell. However,  Mashiach discloses  a rechargeable power cell interfaced to the electronic circuitry and 3configured to power the electronic circuitry, wherein the energy harvesting 4module supplies the generated electrical energy to the power cell ([0127]). Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the system of Bardy with the teachings of Mashiach to yield the predictable results of providing a back-up power supply to the implantable device.
Regarding claim 13, Bardy discloses a system for cardiac monitoring with radio-wave-based recharging capabilities, comprising: an implantable cardiac monitor(12 in fig. 1), comprising: an implantable housing (15 in fig.1) implantable into a living body for at least a duration of a cardiac monitoring, at least a portion of the housing comprised of a
radio transparent material([0039]); at least one pair of ECG sensing electrodes(16,17,18,19) provided with the implantable housing(15) operatively placed to facilitate the monitoring of cardiac action potentials from the subcutaneous thoracic space that are generated during
atrial activation([0037]); electronic circuitry(80 in fig.8) configured to use electrical energy and
provided within the housing assembly comprising a low power microcontroller (81 in fig.8),
an ECG front end circuit interfaced to the microcontroller and configured to
capture the cardiac action potentials sensed by the pair of ECG sensing electrodes (16,17,18,19) which are output as ECG signals (83 in fig.8),  a memory (82 in fig.8) electrically interfaced with the microcontroller (81) and operable to store data from the ECG signals sensed with substantially every heartbeat,  and a wireless transceiver (85) interfaced to the
microcontroller (81)(fig.8)([0043-0049]). Bardy failed to disclose 17an energy harvesting module electrically interfaced to the 18electronic circuitry and configured to generate electrical energy based on input 19from an environment outside of the implantable housing when the implantable 20housing is implanted into the living body, wherein at least a portion of generated 21electrical energy is used by the electronic circuitry; 22an external device, comprising: 23an energy transmission module configured to wirelessly provide 24the input to the energy harvesting module when the implantable cardiac monitor is 25implanted within the living body and the external device is outside the living 26body; and 27a data transfer module configured to receive the ECG signal data 28from the wireless transceiver at the same time as the energy transmission module 29provides the input to the energy harvesting module, wherein a data transfer rate 30for the ECG signal data to the data transfer module is dependent on amount of the 31electrical energy used by the wireless transceiver and wherein the microcontroller 32of the implantable cardiac monitor is configured to monitor the data transfer rate,  to compare the data transfer rate to a threshold, and to increase the amount of the 2245.US.CON.app145 electrical energy used by the wireless transceiver upon the data transfer rate being  the below threshold to a level possible for the duration of the cardiac monitoring 36due to the electrical energy generated by the energy harvesting module. However, Mashiach discloses an energy harvesting module(120/110) electrically interfaced to the 18electronic circuitry and configured to generate electrical energy based on input 19from an environment outside of the implantable housing when the implantable 20housing is implanted into the living body, wherein at least a portion of generated 21electrical energy is used by the electronic circuitry; 22an external device(170), comprising: 23an energy transmission module configured to wirelessly provide 24the input to the energy harvesting module when the implantable cardiac monitor is 25implanted within the living body and the external device is outside the living 26body; and 27a data transfer module configured to receive the ECG signal data 28from the wireless transceiver at the same time as the energy transmission module 29provides the input to the energy harvesting module(120/110), wherein a data transfer rate 30for the ECG signal data to the data transfer module is dependent on amount of the 31electrical energy used by the wireless transceiver and wherein the microcontroller 32of the implantable cardiac monitor is configured to monitor the data transfer rate,  to compare the data transfer rate to a threshold, and to increase the amount of the 2245.US.CON.app145 electrical energy used by the wireless transceiver upon the data transfer rate being  the below threshold to a level possible for the duration of the cardiac monitoring 36due to the electrical energy generated by the energy harvesting module(120/110)(fig.3,6;[0065-0069]). Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the system of Bardy with the teachings of Mashiach to yield the predictable results of providing a back-up power supply to the implantable device.

Regarding claim 14, Bardy failed to disclose wherein at least a portion of the 2housing is comprised of a radio transparent material and wherein the input 3comprises radio waves, further comprising: 4the energy harvesting module further comprising: 5an antenna within the implantable housing configured to 6generate alternating current upon receiving radio waves from outside the housing 7when the implantable housing is implanted within the living body; and 8a diode interfaced to the antenna and configured to convert 9the alternating current to direct current, wherein the direct current is provided to 10the electrical circuitry as the electrical energy; and 11the energy transmission module comprising a radio transmitter to generate 12the radio waves. However, Mashiach discloses  the energy harvesting module further comprising: 5an antenna (152) within the implantable housing configured to 6generate alternating current upon receiving radio waves from outside the housing 7when the implantable housing is implanted within the living body; and 8a diode (154/156) interfaced to the antenna and configured to convert 9the alternating current to direct current, wherein the direct current is provided to 10the electrical circuitry as the electrical energy; and 11the energy transmission module comprising a radio transmitter to generate 12the radio waves (fig.6;[0069-0070]). Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the system of Bardy with the teachings of Mashiach to yield the predictable results of providing a back-up power supply to the implantable device.



Regarding claim 18, Bardy failed to disclose 2the implantable cardiac monitor further comprising: 3an inductive coil configured to generate alternating current upon 4being exposed to a magnetic field generated by a further coil located outside the 5living body; and 2245.US.CON.app146 a rectifier interfaced to the inductive coil and configured to convert  the alternating current to direct current, wherein the direct current is provided to 8the electrical circuitry as the electrical energy; and 9the external device further comprising the further coil. However, Mashiach discloses  the implantable cardiac monitor further comprising: 3an inductive coil configured to generate alternating current upon 4being exposed to a magnetic field generated by a further coil located outside the 5living body; and 2245.US.CON.app146 a rectifier interfaced to the inductive coil and configured to convert  the alternating current to direct current, wherein the direct current is provided to 8the electrical circuitry as the electrical energy; and 9the external device further comprising the further coil([see fig.3,6;[0069]]).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the system of Bardy with the teachings of Mashiach to yield the predictable results of providing a back-up power supply to the implantable device.
Regarding claim 19,1 Bardy failed to disclose 2a rechargeable power cell interfaced to the electronic circuitry and 3configured to power the electronic circuitry, wherein the energy harvesting 4module supplies the generated electrical energy to the power cell. However,  Mashiach discloses  a rechargeable power cell interfaced to the electronic circuitry and 3configured to power the electronic circuitry, wherein the energy harvesting 4module supplies the generated electrical energy to the power cell ([0127]). Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the system of Bardy with the teachings of Mashiach to yield the predictable results of providing a back-up power supply to the implantable device.
Regarding claim 20,Bardy discloses a system for cardiac monitoring with radio-wave-based recharging capabilities, comprising: an implantable cardiac monitor(12 in fig. 1), comprising: an implantable housing (15 in fig.1) implantable into a living body for at least a duration of a cardiac monitoring, at least a portion of the housing comprised of a
radio transparent material([0039]); at least one pair of ECG sensing electrodes(16,17,18,19) provided with the implantable housing(15) operatively placed to facilitate the monitoring of cardiac action potentials from the subcutaneous thoracic space that are generated during
atrial activation([0037]); electronic circuitry(80 in fig.8) configured to use electrical energy and
provided within the housing assembly comprising a low power microcontroller (81 in fig.8),
an ECG front end circuit interfaced to the microcontroller and configured to capture the cardiac action potentials sensed by the pair of ECG sensing electrodes (16,17,18,19) which are output as ECG signals (83 in fig.8),  a memory (82 in fig.8) electrically interfaced with the microcontroller (81) and operable to store data from the ECG signals sensed with substantially every heartbeat,  and a wireless transceiver (85) interfaced to the microcontroller (81)(fig.8)([0043-0049]); Bardy discloses substantially 117an energy harvesting module electrically interfaced to the 18electronic circuitry and configured to generate electrical energy based on input 19from an environment outside of the implantable housing when the implantable 20housing is implanted into the living body, wherein at least a portion of generated 21electrical energy is used by the electronic circuitry;  an external device, comprising: 2245.US.CON.app147 an energy transmission module configured to wirelessly provide  the input to the energy harvesting module when the implantable cardiac monitor is 25implanted within the living body and the external device is outside the living 26body; and 27a data transfer module configured to receive the ECG signal data 28from the wireless transceiver at the same time as the energy transmission module 29provides the input to the energy harvesting module, wherein a data transfer rate 30for the ECG signal data to the data transfer module is dependent on amount of the 31electrical energy used by the wireless transceiver and wherein the microcontroller 32of the implantable cardiac monitor is configured to, upon receiving a signal from 33an external programmer triggered by an analysis of the data transfer rate, increase 34the amount of the electrical energy used by the wireless transceiver to a level 35sustainable for the duration of the cardiac monitoring due to the electrical energy  generated by the energy harvesting module. However, an energy harvesting module(120/110) electrically interfaced to the 18electronic circuitry and configured to generate electrical energy based on input 19from an environment outside of the implantable housing when the implantable 20housing is implanted into the living body, wherein at least a portion of generated 21electrical energy is used by the electronic circuitry;  an external device (100), comprising: 2245.US.CON.app147 an energy transmission module configured to wirelessly provide  the input to the energy harvesting module when the implantable cardiac monitor is 25implanted within the living body and the external device is outside the living 26body; and 27a data transfer module configured to receive the ECG signal data 28from the wireless transceiver at the same time as the energy transmission module 29provides the input to the energy harvesting module, wherein a data transfer rate 30for the ECG signal data to the data transfer module is dependent on amount of the 31electrical energy used by the wireless transceiver and wherein the microcontroller 32of the implantable cardiac monitor is configured to, upon receiving a signal from 33an external programmer triggered by an analysis of the data transfer rate, increase 34the amount of the electrical energy used by the wireless transceiver to a level 35sustainable for the duration of the cardiac monitoring due to the electrical energy  generated by the energy harvesting module(fig.3,6; [0065-0069]). Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the system of Bardy with the teachings of Mashiach to yield the predictable results of providing a back-up power supply to the implantable device.

Claims 5-8,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bardy in view of Mashiach as applied to claims 1 and 13 above, and further in view of Amundson et al. (US6456256, hererinafter “Amundson”).

Regarding claims 5-6 and 15-16,Bardy failed to disclose that  the antenna is a folded
unipole antenna and/or  wherein the antenna is a dipole antenna. However, However, Amundson discloses the antenna ( 200 in fig.1A,1B) is a folded unipole ( “monopole”) antenna and  wherein the antenna is a dipole antenna (col.3,lines 3-35). Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the system of Bardy in view of Mashiach to have an antenna that is a folded unipole antenna and/or  wherein the antenna is a dipole antenna in view of Amundson teachings as such is well known in the art.
Regarding claim 7 , Bardy disclose substantially the invention as claimed but failed  to disclose at least a portion of the antenna is wrapped around an internal periphery of the housing. 
However, Amundson discloses at least a portion of an antenna is located on the outside of the housing ( “a wire antenna embedded in a dielectric compartment that wrap around the exterior of the device” Col.4, lines 11-12 ). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Bardy in view of Mashiach to have at least a portion of the antenna that is wrapped around an internal periphery of the housing in view of the teachings of Amundson and because the combination would have yielded predictable results of receiving signal outside of the system housing.
Regarding claims 8 and 17,Bardy disclose substantially the invention as claimed but failed  to disclose at least a portion of the antenna is located on the outside of the housing. 
However, Amundson discloses at least a portion of an antenna is located on the outside of the housing ( “a wire antenna embedded in a dielectric compartment that wrap around the exterior of the device” Col.4, lines 11-12 ). 
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify the system of Bardy to have at least a portion of the antenna is located on the outside of the housing in view of the teachings of Amundson and because the combination would have yielded predictable results of receiving signal outside of the system housing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jeutter US5314453 discloses a position sensitive power transfer antenna (Title).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D/Examiner, Art Unit 3792      

/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        18 July 2022